Citation Nr: 1041368	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  05-19 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased evaluation for a right shoulder 
injury with impingement syndrome and traumatic arthritis, 
currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran served on active military duty from June 1977 to 
August 1979.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating action of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  

In September 2006, the Veteran proffered testimony before the 
undersigned Veterans Law Judge.  A transcript of that hearing was 
prepared and has been included in the claims folder for review.  

In November 2007 and again in November 2008, the Board concluded 
that the claim should be remanded for the purposes of obtaining 
additional information.  The claim has since been returned to the 
Board for review.


FINDING OF FACT

The Veteran's right shoulder disorder is not manifested by 
limitation of motion of the arm to midway between side and 
shoulder level.  


CONCLUSION OF LAW

The criteria for a rating greater than 20 percent for a right 
shoulder disorder have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 
(DC's) 5010-5201 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VCAA notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge on 
the part of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or, (3) 
that a benefit could not have been awarded as a matter of law.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this case, a letter satisfying the notice requirements under 
38 C.F.R. § 3.159(b)(1) was sent to the Veteran in September 
2004, prior to the initial RO decision that is the subject of 
this appeal.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's respective 
duties for obtaining evidence, and as noted, was issued prior to 
the initial rating decision in this claim.  A letter was also 
sent to the Veteran in November 2007.  

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  To that end, when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Board finds that the VA examinations 
obtained in this case are more than adequate for rating the 
disorder.  

The RO has also obtained VA outpatient treatment records.  
Further the Veteran has been afforded a VA hearing before the 
Board.  Therefore, the available records and medical evidence 
have been obtained in order to make an adequate determination as 
to this claim.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion with 
respect to the issues on appeal has been met.  38 C.F.R. § 
3.159(c) (4). 

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Hence, no further notice or assistance is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Although the Veteran has submitted evidence of a medical 
disability, and made a claim for the highest rating possible, he 
has not submitted evidence of unemployability, or claimed to be 
unemployable; therefore, the question of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU rating) has not been raised.  
See Rice v. Shinseki, No. 06-1445 (U.S. Vet. App. May 6, 2009); 
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Further, there is no objective evidence indicating that there has 
been a material change in the severity of the appellant's 
service-connected disorder since he was last examined.  See 38 
C.F.R. § 3.327(a) (2010).  The examinations in this case are 
adequate upon which to base a decision.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issues on appeal has 
been met.  See 38 C.F.R. § 3.159 (c)(4) (2010). 

Increased Evaluation

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the various 
disabilities.  Id.  It is necessary to evaluate the  disability 
from the point of view of the Veteran working or seeking work, 38 
C.F.R. § 4.2, and to resolve any doubt  regarding the extent of 
the disability in the Veteran's favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  While the regulations require review of 
the recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
present level of the Veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Yet, the relevant 
temporal focus for adjudicating an increased rating claim is on 
the evidence establishing the state of the disability from the 
time period one year before the claim was filed until a final 
decision is issued.  Hart v. Mansfield, No. 05-2424, 2007 WL 
4098218 (Vet. App. Nov. 19, 2007).  Thus, staged ratings may be 
assigned if the severity of the disability changes during the 
relevant rating period.  

It should also be noted that when evaluating disabilities of  the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for  
consideration of functional loss due to pain and weakness  
causing additional disability beyond that reflected on range  of 
motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Further, 38 C.F.R. § 4.45 provides that consideration also be 
given to weakened movement, excess fatigability and 
incoordination.   

The Veteran contends that his service-connected disability is 
more disabling than reflected in the current rating percentages 
assigned.  In this regard, lay statements are considered to be 
competent evidence when describing symptoms or an event.  
However, symptoms must be viewed in conjunction with the 
objective medical evidence of record.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).   

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what  evidence 
is needed to substantiate the claims and what the  evidence in 
the claims file shows, or fails to show, with  respect to the 
claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000) and Timberlake v. Gober, 14 Vet.  App. 122, 128-30 (2000).  

The Evidence

VA outpatient treatment records show that in May 2004, the 
Veteran complained of pain with abduction beyond 90 degrees.  

The Veteran was examined by VA October 2004.  His medical records 
were reviewed by the examiner.  The Veteran complained of 
increased soreness and tenderness.  He noted that he was 
functioning okay, running a tow truck at work.  It was noted that 
normal daily activity he could do.  He reported that he has had 
no surgery or bracing and that he gets some pain and stiffness as 
well as fatigability, tiredness and soreness.  He had no systemic 
symptoms, no constitutional symptoms and no recurrent 
subluxation.  Examination of the shoulder showed tenderness with 
no swelling, deformity or atrophy noted.  The Veteran could 
actively abduct to 130 degrees, and forward flex to 140 degrees.  
Internal and external rotation were to 75 degrees with pain over 
the last 30 degrees of motion.  Passively he could abduct and 
flex to 180 degrees and internal and external rotation were to 90 
degrees with pain at the extremes.  It was noted that repetitive 
motion did not increase the aching, pain or soreness of the 
shoulder and there was no range of motion change.  It was noted 
that the Veteran had excellent strength in the shoulder with no 
motor weakness identified.  X-rays showed minimal degenerative 
arthritis of the right shoulder.  The diagnosis was, residual 
injury, right shoulder with impingement syndrome and arthritis.  

VA treatment records show that in March 2006, the Veteran 
complained of right shoulder pain.  Range of motion was noted to 
be full.  Strength was at 3+/5.  April 2006, the Veteran reported 
occasional pain either due to overworking or the weather.  It was 
noted he had full range of motion and strength at 5/5.  

The Veteran was examined by VA in August 2008.  The claims file 
was reviewed. He reported that he is getting increased neck pain 
soreness, tenderness, stiffness and limited motion of the right 
shoulder.  It was noted that repetitive use did not bother him 
and that he was able to do his driving job.  He could do routine 
daily activity.  He could abduct from 0 to 60 degrees and forward 
flex to 55 degrees.  He could rotate externally and internally to 
45 degrees.  It was noted that there was no pain throughout the 
range of motion and that repetitive motion increased the pain 
level.  The examiner reported that flare-ups occurred with 
repetitive use.  The diagnosis was, residual injury to the right 
shoulder with impingement syndrome and arthritis.  The examiner 
noted that the Veteran is working as a driver and he would be 
unable to do any heavy repetitive use or overhead use of the 
right shoulder.  

The Veteran underwent a VA examination in February 2009.  The 
claims file was reviewed.  There was no history of 
hospitalization or surgery.  The symptoms were noted.  There was 
no deformity, giving way, instability, incoordination, or 
locking.  There was pain, stiffness and weakness.  Examination 
showed crepitus, tenderness and guarding of movement.  The 
Veteran could actively flex and abduct to 180 degrees.  He could 
electively flex and abduct to 130 degrees.  Beyond this he 
reported increasing amounts of pain.  There was no impingement 
and no ankylosis.  The examiner stated that there was no 
significant weakness noted and no excess fatigability or 
incoordination as well as no additional loss of motion with 
repetitive motion.  There was no excessive pain with repetitive 
motion however pain was noted to be increased.  There were no 
significant effects on occupation with mild effects on chores, 
recreation and traveling and moderate on exercise and sports.  
The examiner stated that the Veteran has limitations of 
activities secondary to pain and that this pathology is rarely 
disabling and rarely inhibits day to day activity.  It was noted 
that he did not have incapacitating episodes but has flare-ups 
due to activity or sleeping in incorrect positions.  Pain was 
noted to limit ability to perform overhead activities.  

Discussion

The record shows that the Veteran is right handed; therefore, his 
right shoulder disability affects his major side (See, VAX of 
February 2009).  DC 5010 provides that traumatic arthritis is to 
be evaluated under DC 5003 (degenerative arthritis-hypertrophic 
or osteoarthritis).  38 C.F.R. § 4.71a (2010).  Under DC 5003, 
degenerative arthritis established by x-ray findings is rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  38 
C.F.R. § 4.71a (2010).  In that regard, limitation of motion of 
the arm is evaluated under Diagnostic Code 5201.  Diagnostic Code 
5201 provides that limitation of motion of the arm at the 
shoulder level is rated 20 percent for the major shoulder; 
limitation of motion of the arm midway between the side and 
shoulder level is rated as 30 percent for the major shoulder; 
limitation of motion of the arm to 25 degrees from the side is 
rated as 40 percent for the major shoulder.  38 C.F.R. § 4.71a. 

The Board notes that normal shoulder motion is defined as 0 to 
180 degrees of forward elevation (flexion), 0 to 180 degrees of 
abduction, and 0 to 90 degrees of internal and external rotation.  
See 38 C.F.R. § 4.71, Plate I.

The Board finds that the preponderance of the evidence is against 
the Veteran's claim of entitlement to an increased rating greater 
than 20 percent for his right shoulder disorder.  In order to 
receive a higher rating under DC 5201, the range of motion of the 
Veteran's right shoulder must be limited to midway between the 
side and shoulder level.  The Veteran's right shoulder range of 
motion, however, did not meet that level of severity during the 
appellate period.  The most severe limitation of motion recorded 
was during the August 2008 VA examination where he could abduct 
from 0 to 60 degrees and forward flex to 55 degrees.  He could 
rotate externally and internally to 45 degrees.  This does not 
meet the criteria for a 30 percent rating under DC 5201, which 
requires limitation of motion to approximately 45 degrees, or 
midway between the side and shoulder level (45 degrees).  
Therefore, a rating greater than 20 percent is not warranted 
based on limitation of motion.

Additionally, the Board has considered other diagnostic codes 
that may apply to disability of the shoulder.  The Veteran does 
not have ankylosis (DC 5200) or other impairment of the humerus 
(DC 5202).  Therefore, these DC's are not applicable.   38 C.F.R. 
§ 4.71a, Diagnostic Codes 5200, 5202.  The Board notes that the 
Veteran currently is in receipt of the maximum rating under DC 
5203.  There are no other relevant diagnostic codes for 
consideration.  

When the pertinent diagnostic criteria provide for a rating on 
the basis of loss of range of motion, determinations regarding 
functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40) in 
terms of the degree of additional range-of- motion loss due to 
pain on use or during flare-ups."  DeLuca v. Brown at 206.  
Overall, the limitation demonstrated in the record is accounted 
for by the already- assigned 20 percent rating and the functional 
limitations due to pain and the other factors identified in 38 
C.F.R. §§ 4.40, 4.45 do not equate to the level of disability 
contemplated by a 30 percent rating for limitation of motion 
under Diagnostic Code 5201.  

Extra Schedular Considerations

The rating schedule represent as far as is practicable, the 
average impairment of earning capacity.  Ratings will generally 
be based on average impairment.  38 C.F.R. § 3.321(a), (b) 
(2007).  To afford justice in exceptional situations, an 
extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 
(2008).  First, the RO or the Board must determine whether the 
evidence presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability picture 
exhibits other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating schedule 
is inadequate to evaluate a Veteran's disability picture and that 
picture has attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether, to accord justice, the 
Veteran's disability picture requires the assignment of an 
extraschedular rating.

The Veteran's symptoms cause impairment in occupational and 
social functioning.  Such impairment is contemplated by the 
rating criteria.  The rating criteria reasonably describe the 
Veteran's disability.  Referral for consideration of an 
extraschedular rating is, therefore, not warranted.

Although the Veteran has submitted evidence of a medical 
disability, and made a claim for the highest rating possible, she 
has not submitted evidence of unemployability, or claimed to be 
unemployable; therefore, the question of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU rating) has not been raised.  
See Rice v. Shinseki, 22 Vet. App. 447 (2009; Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001).




ORDER

An increased evaluation beyond 20 percent for a right shoulder 
disorder is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


